Citation Nr: 0912149	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include as secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to 
September 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) regional office (RO).  
During the course of his appeal, the Veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in July 2006.  A transcript of that 
hearing has been associated with the claims file.  During 
this hearing, the Veteran sought to reframe the issue based 
on a secondary theory of entitlement.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  The Veteran asserted that his current 
kidney disorder is the proximate result of his service-
connected hypertension, and denied that he ever experienced 
problems with his kidneys while in service.  At this time, 
given this new theory of entitlement asserted by the Veteran 
and his representative and/or raised by the record, the Board 
has recharacterized the claim on appeal, as reflected on the 
title page.  

This matter was most recently before the Board in October 
2006, when the case was, inter alia, remanded to the RO (via 
the Appeals Management Center (AMC), in Washington, DC).  The 
purpose of the remand was to undertake additional evidentiary 
development, to include obtaining a VA nephrology 
examination.  Upon completion of the requested development, a 
supplemental statement of the case (SSOC), dated in September 
2008 and issued in October 2008, continued and confirmed the 
previous denial.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  A kidney disorder was not present in service or shown for 
many years thereafter, and a kidney disorder is not otherwise 
related to service, or due to a service-connected disability.  


CONCLUSION OF LAW

A kidney disorder, to include as secondary to service-
connected hypertension, was not incurred in or aggravated by 
active service, nor was it proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in letters dated in December 2002, March 2006, 
November 2006 December 2006, and September 2007, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  The March 
2006, November 2006, December 2006 and September 2007 notice 
letters informed the Veteran as to disability ratings and 
effective dates.  As noted above, the claim was last 
adjudicated via an SSOC in September 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, private and VA treatment 
records, and a VA genitourinary examination.  Also of record 
and considered in connection with the appeal is the Veteran's 
hearing testimony, along with various written statements 
submitted by the Veteran, his family, and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Legal Criteria for Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as nephritis and calculi 
of the kidney, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).    

Further, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  Service 
connection may be granted for congenital or hereditary 
diseases if initially manifested in or aggravated by service.  
VAOPGCPREC 82-90 (March, 5, 1985)(cited at 55 Fed. Reg. 
45,711 (1990)); VAOPGCPREC 67-90 (September 27, 1988)(cited 
at 55 Fed. Reg. 43,253 (1990)).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that his current kidney disorder is the 
result of his service-connected hypertension.  This claim is 
supported by oral testimony provided by the Veteran and his 
representative in his July 2006 hearing, along with lay 
statements from his family, which corroborate his reported 
symptomatology.  Although the Veteran alleged on an April 
2004 VA Form 9, Appeal to Board of Veterans' Appeals, that he 
was treated for kidney stones in service, he later recanted 
that assertion in his hearing and denied having any kidney 
disorder in service.  In this regard, the Board notes that 
the Veteran's service treatment records are negative for any 
diagnosis of or treatment for a kidney disorder.  

By way of procedural background, the Veteran was granted 
service connection for hypertension and assigned a 10 percent 
evaluation, effective October 28, 2002, as indicated in a 
November 2006 rating decision by the AMC.  

As noted above, under 38 U.S.C.A. §§ 1101, 1112 and 38 C.F.R. 
§§ 3.307 and 3.309(a), nephritis and calculi of the kidney 
are considered a chronic diseases that are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from active duty.  
However, the Veteran's current kidney disorder is not shown 
to have manifested to a compensable degree within one year of 
discharge from active duty.  As such, the Board finds that 
the Veteran cannot avail himself of the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 in order to 
establish service connection for this claimed disability.  

Nevertheless, as per the ruling in Combee v. Brown, the Board 
has considered whether the Veteran's claim warrants a grant 
of service connection on a direct basis.  However, after a 
careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the grant 
of service connection for a kidney disorder, to include as 
secondary to service-connected hypertension, on a direct 
basis.  

The Board concedes that the record shows the Veteran has a 
current kidney disorder.  Specifically, private and VA 
treatment records, dated from September 2000 to September 
2008, reflect treatment for a kidney disease, to include 
nephrolithiasis (commonly referred to as kidney stones), 
renal tubular acidosis, and chronic hypokalemia that is 
likely secondary to the renal tubular acidosis.  Notably, 
however, a February 2006 VA treatment note reflects a 
specialist's opinion that the Veteran's systemic hypertension 
is not likely related to his renal tubular acidosis.  

Additionally, in a January 2007 VA genitourinary examination 
report, the examiner noted that the Veteran was previously 
diagnosed with type I renal tubular acidosis and received 
treatment for kidney stones.  The Veteran denied having any 
other symptoms related to his kidney disorder.  Upon physical 
examination, the examiner noted mild tenderness upon 
percussion of the kidney area.  The examiner diagnosed the 
Veteran with familial and hereditary incomplete renal tubular 
acidosis with secondary nephrolithiasis.  The examiner 
explained that the Veteran's kidney disorder is a hereditary 
condition which is asymptomatic most of the time, and follows 
the normal process of the disease, without any evidence of 
renal failure.  Finally, the examiner opined that the 
Veteran's kidney disorder was not aggravated by his service, 
nor was it the result of his service-connected hypertension.  
The examiner based this determination on the fact that the 
Veteran has a hereditary kidney disorder that would have been 
present regardless of the presence of any hypertension.  He 
stated that the hypertension and the distal renal tubular 
acidosis are two, different conditions, and are not related 
to each other.  He concluded the hypertension "did not 
aggravate the distal renal tubal acidosis because there is no 
evidence of any kidney damage with evidence that this 
[V]eteran has a norma[l] BUN and creatinine and with no 
evidence of renal failure.  

Additionally, a December 2007 VA treatment report indicated 
that an elevated parathyroid hormone by radioimmunoassay 
could be contributing to the Veteran's kidney stones, which 
does not support the Veteran's contention that hypertension 
is aggravating the kidney problems.

The Veteran has argued that the evidence along with Dr. John 
Wu's medical opinion supports his claim.  In a June 2006 
letter, Dr. Wu confirmed the Veteran had developed 
hypertension during service.  He stated, "The medical 
literature supports hypertension as a cause of peripheral 
vascular, kidney, and heart disease and is a contributing 
factor to his aortic sclerosis."  The Board finds that the 
VA examiner's opinion outweighs Dr. Wu's opinion.  Dr. Wu 
made a general statement about how "medical literature 
supports hypertension as a cause of [] kidney [] disease."  
He made no specific findings pertaining to the Veteran and 
the specific kidney disability the Veteran has.  The VA 
examiner, however, drew specific conclusions that addressed 
the Veteran's specific kidney disability.  The VA examiner 
also provided a rationale for his opinion, which included 
clinical findings shown in the record.  Dr. Wu made a 
conclusory statement without providing a rationale.  For 
these reasons, the Board has accorded more probative value to 
the VA examiner's medical opinion than that of Dr. Wu.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran has a kidney disorder that is the result of his 
active service or of a service-connected disability.  The 
Veteran's kidney disease is a hereditary condition, and there 
is no competent evidence to support the Veteran's allegation 
that his service-connected hypertension has aggravated his 
kidney problems.  Hence, the Board finds that the Veteran's 
hereditary kidney disorder is not proximately due to, the 
result of, or aggravated by his service-connected 
hypertension.  

While acknowledging the Veteran's belief that his current 
kidney disorder is related to his service or to service-
connected hypertension, it is well established that as a 
layperson, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a kidney disorder, 
to include as secondary to service-connected hypertension, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for a kidney disorder, to include as 
secondary to service-connected hypertension, is denied.  



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


